DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 15, and 18, the recitation that the component may be “a perforation” or “a wellbore” are seen as indefinite as it is not clear how the specification would support such a configuration, noting that in neither case are such elements a physical object formed by a user nor are they especially related to the inorganic compound.  
Regarding Claims 9 and 20, the claimed recitation of “optionally comprises a binder material” is vague and indefinite as it is not clear if the requirement is required.  Additionally, Examiner notes that in the event the claim does not require the binder material, it is not clear how the claim would be further limiting over the parent claims.  Clarification and correction are required.  
Regarding Claim 10, the recitation of the “gradient distribution” being either a “gradient distribution” or a “layered distribution” is vague and indefinite.  It is not clear what additional limitation the claim would impart, or to what degree the material may have both a gradient distribution and a layered distribution.  Clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler, U.S. Patent Publication 2015/0159462, hereinafter referred to as Cutler.
Regarding Claims 1 and 4, Cutler discloses a downhole tool comprises at least one component made of an inorganic hydrolysable compound containing material, wherein one example given is the downhole degradable tool may be made with a binary calcium carbide (CaC2; Paragraph 0044), wherein the inorganic compound has various shapes and sizes (Examiner notes that as this claim does not provide any substantial structural detail, as the elements in at least Figures 2A/B, 4AB, and 5A/B include different shapes, such a condition is taught).
Regarding Claim 2, Cutler discloses that the downhole tool may be selected from at least the group is isolation devices (ball seat tool), a completion tool (flow control), a testing tool (absent more structure the use of flow control as part of a testing operation), or combinations thereof (Abstract; Paragraphs 0003-0006).
Regarding Claim 3, Cutler further discloses that the component is selected from the group consisting of a mandrel of a plug (as seen in Figure 1), a ball/seat, a sealing element, a housing, a release mechanism, or an enclosure (Examiner notes that in the absence or more substantial structure being recited, the above features as well as potentially additional structures are being interpreted broadly wherein the ball sealing structure reads on at least the element recited).
Regarding Claim 5, Cutler further discloses that the inorganic hydrolysable compound containing material is a metal based material comprising an inorganic hydrolysable compound phase and a metallic matrix selected from one of aluminum, bronze, magnesium, and other metals (Paragraphs 0038-0042).
Regarding Claim 6, Cutler further discloses that the inorganic hydrolysable compound containing material is polymer based material compound comprising an inorganic hydrolysable compound phase and a polymer matrix, wherein the polymer matrix may include thermoplastics, thermoset polymers, or plastics (Paragraphs 0038-0044).
Regarding Claim 7, Cutler further discloses that the inorganic hydrolysable compound containing material is a ceramic based material comprises an inorganic hydrolysable compound phase and a ceramic matric, the ceramic matric being a carbide (Paragraphs 0042-0044).
Regarding Claim 8, Cutler further discloses that the inorganic hydrolysable compound containing material is a carbon based material comprising an inorganic hydrolysable compound phase and a carbon matrix, wherein the carbon matrix includes carbon (as part of the carbide bonding), the composites comprise a carbon matrix and reinforcements, the reinforcements including composites, ceramics, and metallic alloys (Paragraphs 0038-0042).
Regarding Claim 9, in view of the above 112b rejection, Cutler further discloses that the inorganic hydrolysable compound containing material may comprise a binder material selected from metals, alloys, ceramics, polymers, and carbides (Paragraphs 0038-0042).
Regarding Claim 10, Cutler further discloses that the inorganic hydrolysable compound containing material is gradient-distributed inorganic hydrolysable material comprises an inorganic hydrolysable compound phase and a matrix, wherein the inorganic compound phase has a gradient distribution (Examiner notes that in the absence of any additional detail, the distribution of the inorganic compound as part of the degradable material would follow some distribution gradient owing to different regional concentrations), and wherein the matrix is selected from grounds consisting of metals, alloys, ceramics, polymers, carbon, and their composites (Paragraphs 0038-0042).
Regarding Claim 11, Cutler further discloses that the inorganic hydrolysable compound containing material is fabricated using at least using some form of casting (to form the ball and inner material) or wrought processing (in so far as the element is clearly formed from a general worked form) and wherein the inorganic hydrolysable compound phase is either added ex-site or synthesized in-situ (Examiner notes that as the structure is clearly a manufactured article, the inorganic compound must either be added as a external compound or formed during manufacture as those method represent the only manner of including such a compound).
Regarding Claim 12, Cutler further discloses that the component comprises a coating at least partially covering its exterior surface (as seen in Figure 2A/B, 4AB, and 5A/B include), wherein the coating may take the form of metals, alloys, ceramics, polymers, carbides, or combinations thereof (Paragraph 0038), and the coating is formed by a method selected from plating/painting (Paragraphs 0034-0040).  Examiner additionally notes that the claim limitation for the manner of deposition constitutes a product by process claim, wherein unless the method recited produces a structurally different feature, an article is defined by the structures thereof, and not the manner in which is it made.
Regarding Claim 13, Cutler discloses a method comprising:
Introducing a downhole tool into a subterranean formation, wherein the downhole tool comprises at least one component comprises an inorganic hydrolysable compound containing material, the compound taking the form of binary calcium carbide (CaC2; Paragraph 0044).
Regarding Claim 14, Cutler discloses that the downhole tool may be selected from at least the group is isolation devices (ball seat tool), a completion tool (flow control), a testing tool (absent more structure the use of flow control as part of a testing operation), or combinations thereof (Abstract; Paragraphs 0003-0006).
Regarding Claim 15, Cutler further discloses that the component is selected from the group consisting of a mandrel of a plug (as seen in Figure 1), a ball/seat, a sealing element, a housing, a release mechanism, or an enclosure (Examiner notes that in the absence or more substantial structure being recited, the above features as well as potentially additional structures are being interpreted broadly wherein the ball sealing structure reads on at least the element recited).
Regarding Claim 16, Cutler discloses a system comprising:
A tool string connected to a derrick and extending through a surface into a wellbore in a subterranean formation (Paragraph 0004); and a downhole tool connected to the tool string and placed in the wellbore, wherein the downhole tool comprises at least one component made of an inorganic hydrolysable compound containing material, wherein one example given is the downhole degradable tool may be made with a binary calcium carbide (CaC2; Paragraph 0044).
Regarding Claim 17, Cutler discloses that the downhole tool may be selected from at least the group is isolation devices (ball seat tool), a completion tool (flow control), a testing tool (absent more structure the use of flow control as part of a testing operation), or combinations thereof (Abstract; Paragraphs 0003-0006).
Regarding Claim 18, Cutler further discloses that the component is selected from the group consisting of a mandrel of a plug (as seen in Figure 1), a ball/seat, a sealing element, a housing, a release mechanism, or an enclosure (Examiner notes that in the absence or more substantial structure being recited, the above features as well as potentially additional structures are being interpreted broadly wherein the ball sealing structure reads on at least the element recited).
Regarding Claim 19, Cutler further discloses that the inorganic hydrolysable compound containing material comprises an inorganic hydrolysable compound phase and a matrix, the matrix including metals, alloys, ceramics, polymers, carbon, and components thereof (Paragraphs 0038-0042).
Regarding Claim 20, in view of the above 112b rejection, Cutler further discloses that the inorganic hydrolysable compound containing material may comprise a binder material selected from metals, alloys, ceramics, polymers, and carbides (Paragraphs 0038-0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fripp et al., U.S. Patent Publication 2018/0238133, discloses the use of a degradable packer system with multiple different composite materials for expanding structures.
Fripp et al., U.S. Patent Publication 2016/0230494, teaches the use of a downhole magnesium alloy degradable tool assembly.
Xu et al., U.S. Patent Publication 2014/0262327, teaches the use of a downhole ferrous material with controlled degrading properties.  













Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676